If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    December 29, 2020
               Plaintiff-Appellee,

v                                                                   No. 349464
                                                                    Wayne Circuit Court
SHERISSE LINEBARGER,                                                LC No. 18-002469-01-FH

               Defendant-Appellant.


Before: STEPHENS, P.J., and SERVITTO and LETICA, JJ.

PER CURIAM.

       In this delayed appeal,1 defendant appeals her bench trial convictions for involuntary
manslaughter, MCL 750.321, felon in possession of a firearm (felon-in-possession), MCL
750.224f, and possession of a firearm during the commission of a felony (felony-firearm), MCL
750.227b. We affirm defendant’s convictions for felon-in-possession and felony-firearm, but
vacate and remand for the entry of a judgment of acquittal as to defendant’s involuntary
manslaughter conviction.

       On appeal, defendant argues that there was insufficient evidence supporting her conviction
for involuntary manslaughter. The prosecution concedes that there was insufficient evidence
because the trial court’s findings did not establish sufficient legal causation between defendant’s
unlawful act (felon-in-possession) and the victim’s death. After review of the record, we agree.
See People v Datema, 448 Mich 585, 599-600; 533 NW2d 272 (1995) (stating that “there must be
a ‘necessary connection’ between the unlawful act and the resulting death” to sustain an
involuntary manslaughter conviction).2



1
 People v Linebarger, unpublished order of the Court of Appeals, entered October 9, 2019 (Docket
No. 349464).
2
  Given our conclusion that there was insufficient evidence to sustain defendant’s involuntary
manslaughter conviction, we decline to address defendant’s remaining argument that the defenses
of accident and self-defense were available as to her involuntary manslaughter charge.


                                                -1-
        Defendant does not challenge, nor do we find issue with, her two remaining convictions
for felon-in-possession and felony-firearm. Therefore, we affirm those convictions, but vacate and
remand for an entry of a judgment of acquittal as to defendant’s involuntary manslaughter
conviction only.

       Affirmed in part; vacated and remanded in part.

       We do not retain jurisdiction.



                                                            /s/ Cynthia Diane Stephens
                                                            /s/ Deborah A. Servitto
                                                            /s/ Anica Letica




                                               -2-